
	

114 HR 5133 IH: Rural Hospital Enhancement and Long Term Health Act of 2016
U.S. House of Representatives
2016-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5133
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2016
			Mr. Hardy (for himself and Ms. Sewell of Alabama) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To improve rural health services, including by requiring the Department of Health and Human
			 Services to conduct an annual study on such services, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Rural Hospital Enhancement and Long Term Health Act of 2016. 2.Greater availability of community facilities grants for rural hospitals (a)In generalSection 306(a)(19) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(19)) is amended by adding at the end the following:
				
 (C)Special rules applicable to grants for hospitalsIn the case of a grant under this paragraph for a hospital: (i)Maximum grantThe maximum amount of such a grant shall be $100,000.
 (ii)No financing requirementThe Secretary may not condition the provision of such a grant on the inability of the applicant to finance the proposed project, in whole or in part, from the resources of the applicant, through commercial credit at reasonable rates and terms, or from any other funding source.
 (iii)Federal shareThe amount of such a grant shall not exceed 50 percent of the cost of developing the hospital.. (b)Effective dateThe amendment made by subsection (a) shall take effect on the date that is 90 days after the date of the enactment of this Act.
 3.Reauthorization of program of grants to State Offices of Rural HealthSection 338J of the Public Health Service Act (42 U.S.C. 254r) is amended to read as follows:  338J.Grants to State Offices of Rural Health (a)In generalThe Secretary, acting through the Director of the Office of Rural Health Policy (established in section 711 of the Social Security Act), shall make grants to each State Office of Rural Health for the purpose of improving health care in rural areas.
					(b)Requirement of matching funds
 (1)In generalSubject to paragraph (2), the Secretary may not make a grant under subsection (a) unless the State Office of Rural Health involved agrees, with respect to the costs to be incurred in carrying out the purpose described in such subsection, to provide non-Federal contributions toward such costs in an amount equal to $3 for each $1 of Federal funds provided in the grant.
 (2)Waiver or reductionThe Secretary may waive or reduce the non-Federal contribution if the State Office of Rural Health can demonstrate that requiring matching funds would limit its ability to carry out the purpose described in subsection (a).
 (3)Determination of amount of non-Federal contributionNon-Federal contributions required in paragraph (1) may be in cash or in kind, fairly evaluated, including plant, equipment, or services. Amounts provided by the Federal Government, or services assisted or subsidized to any significant extent by the Federal Government, may not be included in determining the amount of such non-Federal contributions.
 (c)Certain required activitiesActivities for which grant dollars shall be awarded under subsection (a) include— (1)maintaining within the State Office of Rural Health a clearinghouse for collecting and disseminating information on—
 (A)rural health care issues; (B)research findings relating to rural health care; and
 (C)innovative approaches to the delivery of health care in rural areas; (2)coordinating the activities carried out in the State that relate to rural health care, including providing coordination for the purpose of avoiding redundancy in such activities; and
 (3)identifying Federal and State programs regarding rural health, and providing technical assistance to public and nonprofit private entities regarding participation in such programs.
 (d)Requirement regarding annual budget for officeThe Secretary may not make a grant under subsection (a) unless the State Office of Rural Health involved agrees that, for any fiscal year for which the State Office of Rural Health receives such a grant, the office operated pursuant to subsection (a) will be provided with an annual budget of not less than $50,000.
					(e)Certain uses of funds
 (1)RestrictionsThe Secretary may not make a grant under subsection (a) unless the State Office of Rural Health involved agrees that the grant will not be expended—
 (A)to provide health care (including providing cash payments regarding such care); (B)to conduct activities for which Federal funds are expended—
 (i)within the State to provide technical and other nonfinancial assistance under subsection (f) of section 330;
 (ii)under a memorandum of agreement entered into with the State Office of Rural Health under subsection (h) of such section; or
 (iii)under a grant under section 338I; (C)to purchase medical equipment, to purchase ambulances, aircraft, or other vehicles, or to purchase major communications equipment;
 (D)to purchase or improve real property; or (E)to carry out any activity regarding a certificate of need.
 (2)AuthoritiesActivities for which a State Office of Rural Health may expend a grant under subsection (a) include—
 (A)paying the costs of maintaining such Office for the purpose described in subsection (a); (B)subject to paragraph (1)(B)(iii), paying the costs of any activity carried out with respect to recruiting and retaining health professionals to serve in rural areas of the State; and
 (C)providing grants and contracts to public and nonprofit private entities to carry out activities authorized in this section.
 (f)ReportsThe Secretary may not make a grant under subsection (a) unless the State Office of Rural Health involved agrees—
 (1)to submit to the Secretary reports or performance data containing such information as the Secretary may require regarding activities carried out under this section; and
 (2)to submit such a report or performance data not later than the close of the fiscal year immediately following any fiscal year for which the State Office of Rural Health has received such a grant.
 (g)Requirement of applicationThe Secretary may not make a grant under subsection (a) unless an application for the grant is submitted to the Secretary and the application is in such form, is made in such manner, and contains such agreements, assurances, and information as the Secretary determines to be necessary to carry out such subsection.
 (h)NoncomplianceThe Secretary may not make payments under subsection (a) to a State Office of Rural Health for any fiscal year subsequent to the first fiscal year of such payments unless the Secretary determines that, for the immediately preceding fiscal year, the State Office of Rural Health has complied with each of the agreements made by the State Office of Rural Health under this section.
 (i)DefinitionsIn this section: (1)The term State means each of the several States.
 (2)The term State Office of Rural Health means, with respect to a State, the agency or office that is primarily responsible for improving health care in rural areas.
						(j)Authorization of appropriations
 (1)In generalFor the purpose of making grants under subsection (a), there are authorized to be appropriated, $15,000,000 for fiscal year 2017 and such sums as may be necessary for fiscal years 2018 through 2021.
 (2)AvailabilityAmounts appropriated under paragraph (1) shall remain available until expended.. 4.Annual study and report on rural hospitals (a)StudyThe Secretary of Health and Human Services shall, with respect to the first fiscal year beginning after the date of the enactment of this Act and each fiscal year thereafter, conduct an annual study on the following:
 (1)The number of rural hospitals that closed in such fiscal year. (2)With respect to the rural hospitals that so closed in such fiscal year, the reasons for such closures.
 (3)With respect to the rural hospitals that so closed in such fiscal year, the effect such closure had on patient access to care for the given area.
 (4)With respect to each category of rural hospitals described in subsection (b), the financial well-being of the rural hospitals in such category during such fiscal year.
 (b)Categories describedThe categories of rural hospitals described in this subsection are the following: (1)Rural hospitals that are critical access hospitals (as defined in section 1861(mm)(1) of the Social Security Act (42 U.S.C. 1395x(mm)(1))).
 (2)Rural hospitals that are sole community hospitals (as defined in section 1886(d)(5)(D)(iii) of such Act (42 U.S.C. 1395ww(d)(5)(D)(iii))).
 (3)Rural hospitals that are a medicare-dependent, small rural hospital (as defined in section 1886(d)(5)(G) of such Act (42 U.S.C. 1395ww(d)(5)(G))).
 (4)Any other such category of rural hospitals that the Secretary of Health and Human Services determines appropriate.
 (c)Definition of rural hospitalFor purposes of this section, the term rural hospital means a hospital located in a rural area (as defined in section 1886(d)(2)(D) of the Social Security Act (42 U.S.C. 1395ww(d)(2)(D))).
 (d)ReportWith respect to each study conducted pursuant to subsection (a) with respect to a fiscal year, the Secretary of Health and Human Services shall, not later than December 31 of the following fiscal year, submit to Congress and to each State office of rural health (as described in section 338J(a) of the Public Health Service Act (42 U.S.C. 254r(a))) a report on such study.
			
